Citation Nr: 0801122	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected fibrous cortical defect of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in November 
2007.  

The issue of entitlement to service connection for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.

FINDING OF FACT

The veteran's service-connected fibrous cortical defect of 
the left leg is manifested by subjective complaints of pain 
with no objective evidence of any functional impairment.  

CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected fibrous cortical defect of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.71a, and 
Diagnostic Codes 5003, 5015, (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a November 
2003 VCAA letter have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the June 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in a March 2006 
letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  Social Security records have been obtained.  
The Board notes that the service connection issue is being 
remanded for outstanding VA treatment records.  The Board 
further notes, however, that the potentially outstanding VA 
treatment records are dated in the 1970's and could have no 
real bearing on the veteran's increased rating claim which 
was received more than 20 years after the reported treatment.  
The Board finds it is not required to obtain these older 
treatment records in order to adjudicate the increased rating 
claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  No additional pertinent evidence has been identified by 
the appellant as relevant to the increased rating issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Entitlement to a rating in excess of 10 percent for a 
service-connected fibrous cortical defect of the left leg.  

Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Accordingly, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a decision on that claim is made.  Hart v. 
Mansfield,  No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's service-connected fibrous cortical defect of 
the left leg is rated as 10 percent disabling under 
Diagnostic Code 5015 for benign new growths of the bones.  
This rating code instructs to rate on limitation of motion of 
the affected parts as degenerative arthritis.  38 C.F.R.  § 
4.71a, Diagnostic Code 5015.  

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as  
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   


Factual Background

The veteran's claim of entitlement to an increased rating was 
received in October 2003.  

In December 2002, the veteran complained of weakness in the 
left leg which was causing pressure on his back.  He reported 
he had difficulty standing on the left leg.  

A June 2003 clinical record reveals the veteran complained of 
daily leg pain.  The pain reportedly began in the low back 
and radiated down the hip to the left leg.  The pain 
reportedly affected his ability to perform any type of work.  
The assessment was that the previous fibroma was not seen at 
the time of the examination and the author doubted this was 
the cause of the veteran's pain.  

An August 2003 clinical record reveals the veteran complained 
of left lower extremity pain which was old but increasing.  
The pertinent assessment was left lower extremity pain.  An 
addendum to this clinical record indicates that a magnetic 
resonance imaging (MRI) examination of the leg was not 
performed because there was already a good explanation for 
the veteran's pain - he had facet narrowing of the lumbar 
spine which would account for the radiating back pain, even 
if an electromylogram did not show any signs of nerve damage.  

An October 2003 clinical record indicates that X-rays and a 
MRI were examined by a bone specialist.  It was opined that 
the possibility that an area on the X-ray represented an 
early stress fracture was remote and that if this were the 
case, the veteran would have such pain he would have 
difficulty weight bearing on the leg.  

A November 2003 clinical record included an assessment of 
shin pain - doubt stress fracture, could be a scar from 
previous benign tumor.  

A VA bone examination was conducted in December 2003.  The 
veteran complained of pain which was mostly localized to the 
front of the leg.  He also reported weakness and stiffness at 
times.  In the evening, the leg would swell up.  He denied 
any heat, redness, drainage, instability or locking.  He used 
a TENS unit for the pain.  Climbing ladders would increase 
the pain.  He reported flares of pain once per week which 
would last approximately one day.  Physical examination 
revealed no obvious muscle atrophy or calf atrophy.  There 
was some localized tenderness present in the distal third of 
the tibia.  There was no obvious scar, redness, or swelling 
noted.  Range of motion for the left knee was flexion from 0 
to 120 degrees and extension from 120-0 degrees.  An August 
2003 X-ray was interpreted as revealing a questionable stress 
fracture in the proximal tibia.  An MRI examination of the 
left knee was basically negative.  Electromyography of the 
left lower extremity was conducted in July 2003.  It showed 
no electrophysiological evidence of left L5-S1 radiculopathy.  
The diagnosis was left leg pain, history of fibrous cortical 
defect of the left leg without residuals.  

A May 2005 clinical record reveals the veteran reported he 
continued to experience chronic left lower leg pain, chronic 
tendonitis and difficulty with balance and endurance.  An 
addendum to the clinical record indicates that it was the 
author's opinion that the veteran's current chronic Achilles 
tendonitis is more likely than not a result of the condition 
he developed while in the service.  

At the time of a July 2005 VA spine examination, the veteran 
worked as an electrician and reported that he had to take 
several days off due to low back and right lower extremity 
pain.  The pain was in the lower back without any particular 
radiation.  Physical examination revealed a normal gait.  The 
diagnosis was history of service-connected fibrous cortical 
defect of the left leg.  The examiner noted he had reviewed 
the medical records which indicated that the veteran's leg 
disability was stable without evidence of disease 
progression.  A three phase bone scan was referenced as 
demonstrating a lack of evidence of fracture, tumor or 
ongoing inflammation.  It was noted that the left leg 
symptoms were under good control.  

A VA bones examination was conducted in August 2005.  The 
veteran complained of worsening chronic left lower extremity 
pain.  The examiner noted that the veteran had chronic 
ongoing issues with recurrent sprains of the left ankle as 
well as Achilles tendonitis on the left side.  There was also 
ongoing ankle instability issues.  The veteran also reported 
left side ankle and foot pain.  Flare-ups were not associated 
with activity and could not be predicted.  There was no 
current active infection at the time of the examination.  
There was no evidence of fracture at the time of the 
examination or recently.  The veteran was unemployed and as 
such, the disability did not affect his occupation.  Physical 
examination did not reveal any current fracture deformity or 
angulation.  There was no evidence of false motion, malunion 
or nonunion.  There was no particular drainage, edema or 
painful motion.  The veteran did have mild tenderness on 
palpation over the bilateral aspect of his left leg.  No 
particular ankylosis was present.  Gait was normal.  No 
shortening of the leg was noted.  A bone scan was referenced 
as not revealing any particular abnormalities, including 
fracture or tumor.  The impression was fibrous cortical 
defect and history of likely stress fractures that are 
resolved.  There was no current evidence of stress fracture.  
The examiner opined that there was no evidence to show the 
veteran had Achilles tendonitis while in service.  There was 
also no reason to indicate that current Achilles tendonitis 
was related to or exacerbated by any current fibrous cortical 
defect on the left side.  The examiner disagreed with the 
veteran's primary care physician's opinion that chronic 
Achilles tendonitis is more likely than not related to the 
fibrous cortical defect.  The examiner noted that the tumor 
shown in service was in the tibia which is in no relation to 
the veteran's Achilles.  The veteran's current lower 
extremity pain was likely related to stress fractures that 
were not currently active at the time of the examination.  

The veteran testified before the undersigned in November 2007 
that his leg disability is manifested by pain and a 
"restless leg syndrome."  

Analysis

The Board finds that an increased rating is not warranted for 
the fibrous cortical defect of the left leg during any 
portion of the appeal period.  The clinical evidence of 
record demonstrates that the primary complaint the veteran 
has regarding the left leg is a complaint of pain.  However, 
there is no objective medical evidence documenting that the 
service-connected left leg disability is manifested by any 
limitation of function of any body part.  The veteran has 
also alleged that the leg is weak but again there is no 
objective medical evidence demonstrating such symptomatology.  

The reports of the VA examinations demonstrate that the 
veteran does not currently have any residuals of the fibrous 
cortical defect of the left leg other than leg pain.  

The Board notes the veteran also has various non-service 
connected disabilities of the left lower extremity to which 
the reported leg symptomatology has been attributed.  

The only evidence of record which indicates that the veteran 
experiences any residuals of the fibrous cortical defect of 
the left leg is the veteran's own allegations and testimony.  
As a lay person however, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
his leg pain is without probative value.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.  
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282  
(1999).  However there is no medical evidence of record which 
indicates that the veteran experiences any limitation due to 
pain on use or during flares which is attributed to his 
service-connected fibrous cortical defect of the left leg.  
The veteran's subjective complaints have not been objectively 
confirmed.  Furthermore, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for a 
service-connected fibrous cortical defect of the left leg is 
not warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
a left foot condition.  He testified before the undersigned 
in November 2007 that he had received treatment for his left 
foot at the VA Medical Center (VAMC) located in Milwaukee, 
Wisconsin, in the 1970's.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  No attempt has been made to obtain this evidence.  
Therefore, the Board finds that a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Determine if any outstanding VA 
treatment records for the veteran are 
available from the VAMC in Milwaukee, 
Wisconsin.  The Board is particularly 
interested in obtaining any of the 
veteran's medical records dated in the 
1960's or 1970s.  Associate the 
outstanding records with the claims file 
or document any unsuccessful attempts to 
obtain the records.  

2.  Readjudicate the claim of entitlement 
to service connection for a left foot 
condition.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


